Citation Nr: 1550783	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1954 to September 1956.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.
 
2.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).
 
 2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the National Personnel Records Center determined that the Veteran's service records were partially unavailable due to a fire-related incident in 1973.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record demonstrates that the Veteran has current bilateral hearing loss that satisfies the puretone threshold requirements.  The evidence of record also includes a current diagnosis of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, no further discussion is needed regarding this aspect of establishing service connection for either disability. 

The Veteran claims that his current bilateral hearing loss and tinnitus were incurred in or due to his active duty, specifically as a result of exposure to acoustic trauma associated with small arms fire, artillery fire, and engines.  The Veteran's DD 214 demonstrates that his military occupational specialty was Clerk Typist; however, he was assigned to a fighter bomber squadron and an anti-aircraft artillery battalion during his active duty.  Moreover, the Veteran's DD 214 demonstrated that he underwent training with the 6th Infantry at Fort Ord, California, in May and April 1955.  As such, the Board finds that there is a reasonable basis to conclude that the Veteran's assertions regarding in-service exposure to noise are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Consequently, the salient question is whether the Veteran's in-service exposure to noise/acoustic trauma is etiologically related to his current diagnoses of bilateral hearing loss and tinnitus.  

Pursuant to his above-captioned claims, the Veteran was provided a VA audiological examination in October 2014.  After administering testing and rendering diagnoses, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not "at least as likely as not (50 [percent] probability or greater)" caused by or a result of an in-service event.   Citing to evidence of record and a medical study, the examiner ultimately found:

Thus, it would be difficult to attribute [the] Vet[eran]'s current hearing impairment to [sic] solely to [the] Vet[eran]'s military noise exposure without considering other factors which affects [sic] hearing loss such as aging, health issues, history of middle ear problems, and noise exposure from occupational and recreational activities after his military service.

Review of [the Veteran's claims file] did not show complaint of hearing loss or tinnitus during active service, at separation or one year after separation.  Thus, there is no evidence of hearing loss related to military service during active duty, at separation or 1-year after separation.  There is no evidence of verifiable noise injury.

Therefore per information obtained from [the Veteran's claims file], the above study, his [military occupational specialty]; Veteran's hearing loss for both ears is less likely as not due to history of noise exposure during active service as hearing for both ears was reported to be grossly within normal limits at separation.

With respect to tinnitus, the examiner stated:

Review of the [the Veteran's claims file] did not show complaints of hearing loss or tinnitus during active service, at separation or one year after separation.  Thus, there is no evidence of hearing loss related to military service during active duty, at separation or 1-year after separation.  There is no evidence of verifiable noise injury.

Therefore, [the] Veterans subjective tinnitus is less likely as not due to history of noise exposure during active service.

While the examiner correctly determined that the Veteran's available service treatment records do not reflect any findings or histories of hearing loss or tinnitus and that the separation examination did not reflect hearing impairment, the finding that the Veteran's hearing was "grossly normal" on upon service separation is predicated on whispered voice testing, not an audiometric evaluation.  Whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02; see also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (finding that an audiometric evaluation is a more precise indicator of hearing problems than whisper voice testing.).  The Board finds the normal whisper voice test is not probative evidence of normal hearing acuity or the absence of tinnitus at the Veteran's separation.

Additionally, the examiner opined that the Veteran's current bilateral hearing loss could not be "solely" attributed to his in-service noise exposure.  As such, the examiner did not foreclose the possibility that some of the Veteran's current bilateral hearing loss was incurred in or due to in-service noise exposure.  Consequently, the Board finds that the examiner's opinion is incomplete.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

With respect to both bilateral hearing loss and tinnitus, the examiner's negative etiological opinions were predicated on finding that there was no "verifiable" in-service noise exposure.  However, as determined by the Board above, the Veteran's report of exposure to noise is both competent and credible, especially given his unit assignments and military training.  Moreover, a "verified" noise exposure is not required in order to establish service connection.  

Further, the examiner based the rendered etiological opinions on the lack of in-service complaints of or treatment for bilateral hearing loss and tinnitus as demonstrated by the Veteran's available service treatment records.  Nevertheless, during the pendency of this appeal, the Veteran asserted that he experienced impaired hearing and ringing in his ears during his active duty.  The examiner's October 2014 opinion did not consider the Veteran's report.  As such, the examiner effectively relied only on the service treatment records to provide a negative opinion without considering the Veteran's assertions as to in-service noise exposure or symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Based on the above, the Board finds that the October 2014 VA audiological examination is inadequate and, thus, is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Beyond the Veteran's assertions, the October 2014 VA examination is the only evidence of record that addresses the etiological relationship between the Veteran's bilateral hearing loss and tinnitus and his active duty.  Regardless, there is competent and credible evidence that the Veteran was exposed to acoustic trauma during his active duty; evidence that the Veteran currently experiences bilateral hearing loss and tinnitus; and no probative evidence of record that disassociates either disability from his active duty.  Consequently, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In making this determination, the Board considered the November 2010 VA treatment record demonstrating that the Veteran reported increasing hearing difficulties for one year and denied tinnitus.  The Veteran's report does not state that his hearing loss began in approximately November 2009; it indicates only that his hearing acuity worsened in that year.  Further, the Veteran later clarified that he did not know what "tinnitus" was when asked in November 2010.  The Board accepts the Veteran's clarification.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


